Citation Nr: 0507417	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-18 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for schizoaffective disorder, rated as 
70 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant's Stepfather and Jose Arturo Juarbe Ortiz, 
Psychiatrist


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 3, 1996, to March 
14, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for schizoaffective disorder and assigned a 30 
percent disability rating.  In the July 2001 Supplemental 
Statement of the Case (SSOC), the RO increased the disability 
rating to 70 percent, effective March 15, 1997, or the day 
following the veteran's discharge from service.  

The case was previously before the Board in June 2002, at 
which point the veteran's claim for an increased rating was 
denied.  The veteran appealed the Board decision, and the 
Board's decision was vacated.  The case was again before the 
Board in November 2003, at which time the case was remanded 
to the RO for additional development.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The record demonstrates total social and occupational 
impairment from May 4, 2004.

3.  The record demonstrates the veteran as demonstrably 
unable to obtain or retain employment as of August 5, 1999.

CONCLUSIONS OF LAW

1.  The schedular criteria for a total rating for 
schizoaffective disorder disability have been met from May 4, 
2004.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9211 (2004). 

2.  A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
warranted from August 5, 1999.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(the "VCAA").  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 38 C.F.R. 
§ 3.159, promulgated pursuant to the enabling statute.  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO, as 
reflected by correspondence issued in March 2004 as well as 
the Supplemental Statement of the Case of June 2004.  Thus, 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board concludes that discussions in the rating actions in 
this case, the statement of the case, and other development 
correspondence has informed the appellant of the information 
and evidence needed to substantiate the claim; thus, the VA's 
notification requirements have been satisfied.   There can be 
no harm to the veteran, as the VA has made all efforts to 
notify and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the veteran's 
possession.  Thus, the VA has satisfied its "duty to 
notify" the veteran.

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's increased rating claim have 
been properly developed and that all relevant evidence needed 
for an equitable resolution of the issue on appeal have been 
identified and obtained by the RO. Specifically, the RO 
sought, obtained, and associated with his claims file the 
veteran's service medical records, VA treatment records, and 
private medical reports.  Additionally, the RO scheduled the 
veteran for VA mental disorder examinations.  The veteran has 
been afforded the opportunity to proffer testimony in support 
of his claim at two RO hearings, in December 1997 and in 
October 2000. The Board has not been made aware of any 
additional evidence that is available in connection with this 
appeal, nor is there any indication of any evidence that the 
RO has not obtained and associated with the claims file. 
Therefore, no further assistance to the veteran regarding 
development of evidence is required and the duty to assist 
the veteran has been satisfied. 

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
However, the Board is unable to discern how that could be 
accomplished when, as here, the rating action on appeal 
preceded the enactment of the VCAA, and the notices pursuant 
to that legislation did not come into being until after the 
rating on appeal was initially adjudicated. 

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and the claim has been 
effectively granted.  He was provided with notice of the 
appropriate law and regulations.  He was also provided notice 
of what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  The veteran was not prejudiced by virtue of 
the rating action that preceded enactment of the VCAA because 
the earlier rating action, unfettered by legal doctrines such 
as res judicata or collateral estoppel, does not carry the 
same weight as a judicial or even other final administrative 
determinations vis-à-vis the claimant's appeal.  Furthermore, 
the Supplemental Statement of the Case of June 2004, issued 
after the initial VCAA notice, constitutes a decision that 
fully considered the VCAA.  Additionally, the Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the notice given to the veteran satisfied the intent and 
purpose of the VCAA, and he was not prejudiced by any defect 
in the timing of that notice. 

Inasmuch as the veteran is not prejudiced by the decision 
below, and since further notification/development assistance 
would bring no tangible benefit, the Board finds it 
appropriate to consider this appeal based on the record as it 
now stands.  

The issue on appeal pertains to an increased evaluation and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
are no indications that additional relevant records exist 
that have not been obtained.  Accordingly, additional 
development for compliance with the new duty to assist 
requirements is not necessary, and the appellant is not 
prejudiced by the Board's decision not to do so.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, additional development 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes that 
given the completeness of the present record which shows 
substantial compliance with the notice/assistance provisions 
of the new legislation, the Board finds no prejudice to the 
veteran by proceeding with appellate review.  See Bernard. 

Increased Rating

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The Court has held that, where, as here, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In adjudicating 
the increased rating claim, the Board determines whether: (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Under the pertinent rating criteria, a 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § Part 4, Diagnostic Code 9211 (effective from 
November 7, 1996).

A psychiatry prescription from March 1997 refers the veteran 
to the neurology clinic and notes that he had a history of 
acute personality changes, silly affect, affective 
incontinence (frailness of affect), and severe headaches.

The veteran was hospitalized from April 17, 1997, to May 2, 
1997.  An April 1997 hospital record reflects that the 
veteran's principal complaint was that he felt a lot of 
depression and anxiety, and that he heard voices.  He 
reported suicidal thoughts.  He was slightly disheveled and 
very suspicious, with slow, monotone speech.  His thought 
process was relevant and coherent but with marked lapses of 
logic.  The hospital record also indicated that the veteran 
was actively hallucinating.  His thought process was 
delusional with thoughts of suicide, his insight was poor and 
judgment affected.  The April 1997 hospital record reflects a 
diagnosis to rule out schizoaffective disorder with 
depression, not otherwise specified, versus a schizoaffective 
disorder, and a Global Assessment of Functioning Score (GAF) 
of 30.  

The May 1997 record of hospitalization indicates that the 
veteran was admitted, presenting a clinical symptomatology 
compatible with a schizoaffective disorder such as active 
defects in logic, prominent delusions of persecution, as well 
as auditory hallucinations.  The record also shows that the 
veteran referred to being severely depressed; he thought life 
had no meaning and had suicidal ideas.  After being 
medicated, the veteran improved considerably, with remission 
of his depressive and psychotic symptoms.  The record states 
that upon discharge, the veteran was relaxed, sleeping well, 
without delusions and hallucination but still somewhat 
anxious at times and observed to be a bit fragile.  The 
record contains a final diagnosis of schizoaffective disorder 
with a GAF score of 70.

The May 1997 nursing report of discharge reflects that upon 
hospitalization, the veteran looked frightened and presented 
with auditory hallucinations, problems getting to sleep, and 
depression. The nursing report indicates that upon discharge, 
the veteran was relaxed, manageable, alert, and denied 
suicidal ideas and hallucinations.  The nursing report also 
indicates a diagnosis of schizoaffective disorder.

The veteran received a VA general medical examination in May 
1997.  The examination report reflects that the veteran 
complained of audiovisual hallucination, cephalea, and 
nightmares.  The report reflected in the diagnosis portion 
that this was a psychiatric case.

The veteran also received a VA mental disorder examination in 
May 1997.  The May 1997 examination report reflects a 
diagnosis of adjustment reaction disorder with depressed mood 
and a GAF score of 60.  The objective findings reflected in 
the examination report indicate the veteran was clean, 
adequately dressed and groomed.  He exhibited a depressed 
mood, blunted affect, his concentration and memory were fair, 
and his speech was clear and coherent while insight and 
judgment were fair.  The veteran exhibited good impulse 
control and was not hallucinating.  He was specifically 
reported as not suicidal or homicidal.

A hearing was held before a hearing officer at the RO in 
December 1997.  His stepfather testified that the veteran 
isolates himself at home and that he has to be reminded to 
take care personal hygiene and such things as getting a 
haircut.  The transcript also reveals that stepfather 
testified that the veteran had a disrupted eating and 
sleeping pattern.  

VA progress notes from May 1997 to November 1997 which 
indicate that when the veteran stopped taking his 
medications, he started hearing voices again; an assessment 
of schizophrenia, paranoid type in partial remission was 
reported.  A January 1998 treatment summary also reflects a 
diagnosis of schizophrenia, paranoid type.

A December 1998 VA mental disorder examination report 
reflects a diagnosis of schizoaffective disorder and a GAF 
score of 60; the physicians stated that there was no basis 
for an adjustment disorder diagnosis.  The objective findings 
in the December 1998 examination report show that the veteran 
was casually dressed with a very empty/flat facial 
expression.  His answers were relevant and coherent but not 
very logical.  He also had strong referential ideas and 
persecutory thoughts.  The examination report reflects that 
voices ordered him to harm his family but that with 
medications he does not hear the voices.  His exhibited a 
flat affect, tense mood, and he was depressed.  The 
examination report indicates that the veteran had fair 
judgment, very poor insight, and an adequate memory that was 
not completely organized.

The evidence of record also contains VA progress notes from 
August 1998 to September 2000.  The progress notes reflect 
that the veteran responding well to medication but that he 
still feels that rays were affecting his eyes and that bugs 
were walking on his arms and chests.  The progress notes also 
reflect that the veteran would awake screaming from 
nightmares and that it still felt like his mind was being 
read.

Outpatient treatment records from February 1999 reflect the 
veteran as clean and casually dressed.  He was coherent, 
relevant, well oriented, not delusional, not hallucinating, 
and specifically reported as not suicidal or homicidal.  
Judgment and insight were characterized as fair.  He was 
reported as continuing with his studies.  In April 1999, it 
was reported that he passed his courses with low grades.  

Outpatient treatment records from August 1999 reflect that 
when the veteran sometimes refused his medications he got 
worse.  But when his mother increased his dosage, he 
improved.  Although not spontaneous on mental examination, 
the veteran was coherent, relevant and well oriented.  He was 
not hallucinating.  He admitted to persecutory delusions but 
was not suicidal or homicidal.  His judgment and insight were 
considered poor.  The veteran was assigned a GAF of 45.

The Board observes that a Social Security Administration 
(SSA) award of disability benefits was predicated on the 
basis of a mental disorder as the primary disablement.  The 
SSA records contain several mental health reports.  One such 
report dated, August 10, 2000, considered the veteran only 
slightly restricted in daily living activities, slightly 
limited in maintaining social functions, with deficiencies in 
concentration, persistence or pace resulting in failure to 
complete tasks (in work settings or elsewhere) occurring only 
seldom and that the veteran never experienced episodes of 
decompensation in work or work-like settings which cause the 
individual to withdraw from that setting.  A different 
psychologist reached the same conclusions vis-à-vis the 
period from August 2000 to August 2001.  In contrast, a 
psychiatrist provided an assessment dated November 2, 2000 to 
the effect that the veteran experienced marked limitations in 
daily living activities, marked limitations in maintaining 
social functions, with marked deficiency in concentration, 
persistence or pace resulting in failure to complete tasks 
(in work settings or elsewhere) but that the veteran never 
experienced episodes of decompensation in work or work-like 
settings which cause the individual to withdraw from that 
setting.  

In a supplemental report, that same examiner, Dr. L.S.R., 
reported onset of disability for SSA purposes was in May 
2000, which date is consistent with the date the veteran 
asserted that he became unable to work as set forth on his 
application for SSA benefits.  That examiner also noted "a 
clear description of a psychotic process since 08/99. . . ."

It is important to note that the Social Security 
Administration dates the onset of total disability from May 
2000, but that decision is not binding on the VA, whose 
regulations for rating psychiatric disorders must be utilized 
in this determination.

A September 2000 VA progress note indicates the veteran was 
well dressed, groomed, and shaved and that he had no 
delusions or hallucinations, an adequate affect, and was 
specifically reported without suicidal or homicidal ideas.

A September 2000 psychiatric medical report reflects that his 
mother accompanied the veteran, who had poor hygiene, and had 
his mouth open.  The report also indicates that he was 
hearing voices telling him to die, he doesn't sleep at night, 
and that he is unable to cope with daily life situations.  
The report also reflects that the veteran indicated he does 
not confide in anyone, stays at home, he does not sleep

Another hearing was held before a hearing officer at the RO 
in October 2000.  A private psychiatrist testified on the 
veteran's behalf.  That examiner reported that he first 
interviewed the veteran several months earlier, in August.  
The witness indicated that the veteran hallucinates even 
while on medication and that the veteran had been delusional 
since on active duty.  Despite that other medical records 
reflected the absence of active hallucinations, the witness 
professed that he knew the veteran was hallucinating because 
he could "read between the lines".  See Transcript at Page 
4.  He reported the veteran represented a threat to himself 
and to others.  The witness also reported that his 
symptomatology has never been in remission.  See Transcript 
at Page 9.  The witness opined that the veteran suffered from 
chronic paranoid schizophrenia and that he was totally 
disabled since he was in active service.  

The Board must observe the witness's assertions are 
contradicted even by the veteran's stepfather's statement 
dated April 22, 2004, who represented the veteran as having 
sustained "a gradual and steady deterioration" in mental 
health.  The psychiatrist/witness also testified that the 
veteran's prognosis is very severe as his psychosis developed 
at such a young age (22 years of age), and indicated a GAF 
score of 30 to 40 should have been assigned.  

The Board observes that the psychiatrist who testified for 
the veteran at his VA October 2000 hearing also supplied a 
medical report in the context of the SSA disability 
determination, which report was dated in August 2000 and 
which suggested that the onset of disability for SSA purposes 
was November 1996.  The SSA decided the onset of disability 
was May 1, 2000.

The veteran was afforded a VA examination in December 2000, 
which reflects a diagnosis of schizoaffective disorder with a 
GAF score of 50.  The report also reflects that the veteran 
had been employed at a local Ponderosa Restaurant as a 
dishwasher for five months, with previous work experience as 
a receiving clerk.  The veteran had been unemployed for about 
4 months prior to the examination and lived at home with his 
stepfather, mother, and three siblings.  The report also 
reflects that the veteran indicated that he feels very 
restless, cannot be still in any place, and that he hears 
commanding voices.  He also complained of headaches, 
earaches, and of hearing noises.  The veteran indicated that 
he completed his Bachelor of Arts in Social Sciences but had 
not been able to work in that field.  He also reported that 
he stopped working due to body aches and pains, and anxiety, 
and that he helps his mother with home chores.  The December 
2000 examination report indicates that the veteran was clean, 
adequately dressed, and groomed.  The objective findings in 
the examination report also include that he was somewhat 
anxious, depressed, had a constricted affect, his speech was 
clear and coherent, his insight and judgment were fair, and 
that he exhibited good impulse control.  The report also 
reflects the examiner's statement that the veteran was not 
hallucinating and that he was not suicidal or homicidal.

A social and industrial field survey report indicates that a 
social worker conducted a home visit in January 2001.  The 
report reveals the veteran has never been married; he 
completed three years of college before entering the military 
and, after his discharge, he completed his degree.  The 
report also reflects that the veteran resigned his job as he 
was not feeling well and that his medication made him sleepy.  
The report reflects that the veteran was not home during the 
first visit, but was home during the second visit and that he 
was dressed in shorts and a T-shirt, and was clean but 
unshaven.  The report shows that the veteran complained of 
hearing voices outside his head that insult him and tell him 
he should be dead and reported of feeling anxious and 
restless.  The field survey report also reflects that the 
veteran's mother was interviewed apart from the veteran, and 
that she indicated that the veteran hears voices, becomes 
incoherent at times when speaking with her, he talks when 
alone, he tends to overeat, and argues a lot with her but 
also argues with some of the other family members 
occasionally.

The veteran was afforded another VA examination in May 2004.  
The veteran reported that, after service, he had worked as a 
clerk with the Royal Caribbean Cruise Lines until 2000, a job 
which he had held since 1993.  Afterwards, he worked as a 
dishwasher.  He reported that he stopped working in 2000, 
leaving that employment reportedly because of his mental 
condition.  He told the examiner that he helped his mother 
with household chores but that he had poor social relations 
and poor leisure activities.  He reported persecutory 
thoughts and that people were reading his mind.  Objectively, 
he was well developed and appropriately dressed with adequate 
hygiene.  There was no evidence of psychomotor retardation or 
agitation.  Thought process was coherent and at times 
illogical.  There was evidence of delusions of persecution.  
Judgment and insight were poor.  The examiner considered the 
symptomatology interfered with the veteran's employment and 
social functioning.  The veteran was diagnosed with a 
schizoaffective disorder, and Global Assessment of 
Functioning was reported at a level of 40, which scale 
reflects major impairment in several areas such as work, 
family, judgment, thinking or mood.  The examiner opined that 
the veteran was unable to secure or follow substantial 
gainful employment.  

The Board feels the record approximates a disablement 
supporting the assignment the highest available rating, 100 
percent, on the basis of occupational and social impairment.  
The evidence, notably the May 2004 VA examination, suggests a 
level of occupational and social impairment that renders the 
veteran incapable of securing or maintaining gainful 
employment.  Under the evaluation criteria in effect prior to 
November 1996 for assessing mental disabilities, 
unemployability was itself a basis for assignment of a total 
schedular rating.  See 38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9203 (in effect before November 7, 1996).  However, 
manifestations of a different measure of disablement are 
necessary to satisfy the requirements of a total schedular 
rating, i.e. total occupational and social impairment.  See 
38 C.F.R. § 4.130, Diagnostic Code 9211 (in effect from 
November 7, 1996).  Nevertheless, the Board considers the May 
2004 VA examination adequately sets forth the level of the 
veteran's disability as fulfilling the schedular requirements 
in these regards for a total rating.  See, e.g., the Global 
Assessment of Functioning of 40.  

However, in accordance with the Court's decision in 
Fenderson, inasmuch as this case involves a disagreement with 
the initial rating assigned following a grant of service 
connection, the Board will examine whether the evidence 
supports assignment of a higher separate evaluations for 
separate periods of time earlier than May 2004.  

On the one hand, according to the witness who testified at 
the October 2000 hearing, the veteran has been totally 
disabled since some point during his military service and 
that the disability was never in remission, which would 
suggest that the total rating should extend back to the 
veteran's separation.  The Board observes, however, that the 
witness' conclusions were not based on actual first hand 
knowledge acquired before August 2000.  More significantly, 
the Board finds, based on a review of the facts in this case, 
that his opinions appear largely based on mere conjecture 
rather than documented findings listed by quite a number of 
other competent medical examiners who did have first hand 
knowledge as to the status of the veteran's mental disorder.  
See also Statement of Stepfather dated in April 2004.  The 
Board finds this statement to be of limited probative weight. 

Most importantly, the Board also notes that the veteran was 
gainfully employed until some time in 2000, and he also was 
even able to complete his education at the college level 
after service.  The Board considers the veteran's educational 
achievement alone is notable and reflects a status, for all 
practical purposes, equivalent to manifesting the capacity 
for substantial gainful employment.  Simply stated, the fact 
that the veteran was working clearly provides very negative 
evidence that the veteran was unemployable since his 
discharge from active service. 

For the foregoing reasons, the Board considers that the 
opinions by the witness at the October 2000 hearing warrant 
little, if any, probative value vis-à-vis the onset of the 
veteran's total disability as contrasted with opinions 
documented in reports prepared at or near the same time that 
the veteran was examined.  

With respect to the non-VA medical evidence in the claims 
file associated with the SSA disability determination, the 
importance of obtaining these records is clear.  See Waddell 
v. Brown, 5 Vet. App. 454 (1993); Murinscak v. Derwinski, 2 
Vet. App. 363 (1992).  However, in evaluating the probative 
value of competent medical evidence (as contained within the 
SSA records), the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board notes that this evidence and other medical 
evidence, as a whole, are sometimes not very helpful and also 
quite broadly contradictory.  For example, two psychologists 
characterized the disablement as mild and two psychiatrists 
characterize his symptomatology as severe.  One of the 
psychiatrists, Dr. L.S.R., did not provide a very detailed 
narrative report; whereas another psychiatrist's opinion is 
clearly contracted by the evidence of record.  More recently, 
one evaluator even assigned the veteran a GAF of 70 in an 
evaluation report dated April 14, 2003, which suggests only 
mild symptomatology; notwithstanding, the SSA appears to have 
continued the veteran's total disability benefits.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 21-30 is indicated when "Behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is appropriate when, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

 The Board observes that prior to August 1999 and apart from 
one hospitalization, GAF scores were consistently reported at 
60 or above, which belies any higher evaluation than the 70 
percent evaluation already in effect. 

Apart from the May 2004 examination, the lowest GAF score is 
reported in an August 1999 VA outpatient treatment record, 
which notes the veteran with a GAF of 45 and is reflective of 
serious symptomatology.  Although occasionally manifesting 
psychotic behavior, particularly when he was non-compliant 
with his medication, other evidence suggests his disablement 
apparently does not blockade a supportive family 
relationship; the veteran even contributed by occasionally 
performing household chores.  The evidence still does not 
approximate any greater disablement than a 70 percent 
schedular rating, i.e., a condition represented by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A condition manifesting total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication has not been documented 
for any period prior to May 2004; moreover, although the 
veteran has been reported as delusional with hallucinations, 
the severity of such manifestations were not so severe as to 
render him totally occupationally and socially impaired, as 
evidenced by the fact that he was able to maintain employment 
up until some time in 2000.  Although the veteran was 
occasionally delusional with hallucinations, the record 
demonstrates that the condition was fairly well controlled 
with medication; thus, a persistent condition in these 
regards is not represented, even given that the veteran 
reportedly occasionally non-compliant with his medication.  
Grossly inappropriate behavior is not shown or approximated; 
suicidal ideation is intermittently shown.  A persistent 
danger of hurting oneself or others is not shown except as 
suggested by one examiner whose conclusions in these regards 
are unsupported by the preponderance of the evidence and 
whose opinions have otherwise already been discounted.  An 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene) is 
not shown; disorientation to time or place; memory loss for 
names of close relatives, one's own occupation, or one's own 
name.  

It has been argued that the veteran is incapable of caring 
for his personal hygiene.  The preponderance of the record is 
otherwise.  A September 2000 psychiatric medical report 
reflected that the veteran had poor hygiene, and the April 
1997 hospital record reflected that he was disheveled.  

The veteran's stepfather also testified at the December 1997 
hearing that the veteran had to be reminded to take care of 
his personal hygiene.  However, the May 1997 VA mental 
disorder examination report, the November 1998 VA mental 
disorder examination report, a September 2000 progress note, 
the December 2000 mental disorder examination report, and the 
January 2001 social and industrial field survey report all 
reflected that the veteran was either adequately groomed or 
appropriately dressed.  Moreover, the Board is of the opinion 
that being reminded to care for personal hygiene hardly 
renders one incapable of caring for hygiene.  Therefore, the 
evidence as a whole does not establish a disability picture 
that includes the veteran having an intermittent inability to 
perform maintenance of minimal personal hygiene.  As such, 
this evidence does not more closely approximate the 
disability criteria for a 100 percent rating on a schedular 
basis prior to May 2004.  See 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9211.

The Board concludes that the preponderance of the evidence 
weighs against the veteran's increased rating claim on a 
schedular basis for a schizoaffective disorder prior to May 
2004.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

Total Rating Based on Unemployability

In this case, the veteran meets the schedular criteria for a 
total rating based on individual unemployability, in light of 
the decision above, because the Board has evaluated his 
service-connected psychiatric disability as no more than 70 
percent disabling for the period to May 4, 2004.  
Notwithstanding, the 70 percent disability rating meets the 
schedular requirements for TDIU.

It bears emphasis that even when a veteran has a disability 
which meets the schedular requirements, it must be 
established that the service-connected disability does, in 
fact, preclude substantial gainful employment.  In this 
regard, the veteran's employment history, educational and 
vocational attainment, as well as his particular physical 
disabilities, are to be considered in making a determination 
on unemployability.  38 C.F.R. §§ 3.340, 3.341.

Under 38 C.F.R. § 4.16(a), a TDIU rating may be assigned 
when, in the judgment of the rating agency, the veteran is 
unable to secure or follow a substantial gainful occupation 
as the result of his service-connected disabilities.  In such 
an instance, if there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a).  

The veteran reported at a December 2000 VA examination that 
he had completed a Bachelor of Arts degree in Social 
Sciences.  Prior to service he had employment with Royal 
Caribbean Cruise Lines, apparently while attending the 
University of Puerto Rico.  According to his DD-214, he had 
food service training while in service.  

Apart from the private examiner who testified at the 
veteran's October 2000 hearing, the doctors associated with 
the SSA determination and the May 2004 VA examination, 
various examiners who conducted earlier examinations did not 
state whether the veteran was capable of maintaining 
employment.  

Nevertheless, the Board considers the GAF score of 45, as 
reported in the August 5, 1999 VA outpatient treatment 
records, as notable in the context of a TDIU claim.  A GAF 
score of 45 is indicative of major functional impairment 
involving some problems with reality testing.  Given the 
severity of the symptoms that can be attributed to the 
service-connected mental disorder, it is not unreasonable to 
conclude that the veteran's condition prevented him from 
securing or following substantially gainful employment at 
that point in time despite that he had some marginal 
employment.  

Even with subsequent medical examinations that suggest a less 
severe condition, that GAF rating of 45, combined with the 
veteran's other symptomatology, leads the Board to conclude 
that, with resolution of reasonable doubt in the veteran's 
favor, he meets the criteria for a 100 percent evaluation 
based on unemployability from August 5, 1999.  The benefit of 
the doubt is resolved in his favor.  38 U.S.C.A.  § 5107.



ORDER

Entitlement to a 100 percent disability evaluation on a 
schedular basis is granted for the period from May 4, 2004, 
subject to the provisions governing the award of monetary 
benefits. 

TDIU is granted for the period from August 5, 1999, subject 
to the provisions governing the award of monetary benefits.



	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


